Thomas, J. (dissenting):
The appellant moved to set aside the summons and to dismiss the action upon the ground that one of the three plaintiffs is a resident of Connecticut and the defendant a foreign corporation, wherefore the plaintiffs could not sue defendant in this State *257upon a cause of action arising in Virginia, under section 1780 of the Code of Civil Procedure, and in any case jurisdiction of the defendant could not be acquired. The defendant’s president and vice-president, some of its directors and one of its agents reside in the State of New York, and through them the defendant was doing business in this State when the summons was served on its president, even to holding here at times meetings of its directors. The service is valid. (Grant v. Cananea Consolidated Copper Co., 189 N. Y. 241; Sadler v. Boston & Bolivia Rubber Co., 140 App. Div. 367; affd., 202 N. Y. 547.) But can the three executors, one of whom is a nonresident, maintain this action against the non-resident ? The action is to recover damages for the death of a woman who was killed in the State of Virginia by the wrongful act of the defendant, and by the statute of that State the action may be brought by the personal representatives for the benefit of the persons entitled within twelve months after the death, which period expired November 26, 1912. The decedent was a resident of the State of New York, where her will was probated and letters thereon issued to the three plaintiffs. What does the statute (Code Civ. Proc. § 1780) mean? “An action against a foreign corporation may be maintained by a resident of the State, or by a domestic corporation, for any cause of action. An action against a foreign corporation may be mait> tained by another foreign corporation, or by a non-resident, in one of the following cases only.” No one of the cases named covers the case at bar. Hence, unless the plaintiffs are “resident of the State ” the action cannot be maintained. The defendant removed this action to the Federal court in this district, and the plaintiffs caused it to be remanded upon the ground that one of the executors “is a citizen and resident of the State of Connecticut,” and that the others “are citizens and residents of the State of New York,” and it was remanded accordingly. While all the parties plaintiff lived in States other than that of the defendant’s residence, all the plaintiffs did not live in the eastern district of New York, and the defendant did not live there. But the plaintiffs must be residents of that district to enable the action to be tried there. *258The plaintiffs now argue that they are residents within the meaning of section 1780. The cause of action resided in part in a non-resident of the State while the action was in the Federal court. It does not cease to he so when the action comes back to the State court. If A and B of Hew York and C of Connecticut own a horse killed in the latter State by D living therein it could not be well urged, I assume,- that the three persons could as plaintiffs recover' the damages in an action in the State of Hew York. It was decided in Brooks v. Mexican Construction Co. (49 N. Y. Super. Ct. 234; on reargument, 50 id. 281) that sixteen joint owners of a vessel, of whom eleven were non-residents, could not maintain an action against a non-resident for negligently injuring her in collision. If the law be otherwise, then may one resident recover the damages for all others non-resident, against a non-resident wrongdoing in a foreign State. It is not a question whether a resident owner of an individual interest may so sue here. The present cause of action runs to all the plaintiffs jointly. There is no several interest; hence, there can be no severance of the parties in interest. While it seems desirable that executors of one who at her death was a resident of this State, confirmed by a court of this State, should be competent to sue in its courts for the purposes of such administration, yet I do not perceive by what ingenuity of argument the language of the statute can be construed to permit it.
The order should be reversed, with ten dollars costs and disbursements, and the motion to set aside the summons be granted, with ten dollars costs.
Order affirmed, with ten dollars costs and disbursements.